          Case 4:17-cv-05930-YGR Document 108 Filed 11/25/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


Cellspin Soft, Inc.,
                                                      Case No. 4:17-cv-05930-YGR
      Plaintiff,
v.                                                                                                  S DISTRICT
                                                                                                 ATE           C
                                                                                                T
Adidas America, Inc.;




                                                                                                                               O
                                                                                           S




                                                                                                                                U
                                                                                          ED




                                                                                                                                 RT
                                                                                                                    ERED




                                                                                      UNIT
                                                                                                          O ORD
                                                                                                IT IS S
       Defendant.




                                                                                                                                      R NIA
                                                                                                                              ogers
                                                                                                                  onzalez R




                                                                                      NO
                                                                                                          nne G
                                                                                                Judge Yvo




                                                                                                                                      FO
                                                                                       RT
                                                                                                         11/25/2020




                                                                                                                                  LI
                                                                                               ER




                                                                                          H




                                                                                                                                A
                                                                                                    N                            C
                                                                                                                      F
                                                                                                        D IS T IC T O
                                 STIPULATION OF DISMISSAL                                                     R


       Plaintiff Cellspin Soft, Inc. (“Plaintiff”), on the one hand, and Defendant Adidas America,

Inc. (“Defendant”), on the other, have reached a settlement of the above-captioned matter and have

agreed to dismiss the claims, counterclaims, and causes of action between them.

       Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff stipulates

to the dismissal, with prejudice, of all claims and causes of action asserted in this case against

Defendant, and Defendant stipulates to the dismissal without prejudice of all counterclaims asserted

in this case against Plaintiff. The parties shall bear their own attorneys’ fees, expenses, and costs.


Dated: August 31, 2020


/s/ Matias Ferrario                                     /s/ Randall T. Garteiser   _
MATIAS FERRARIO                                         RANDALL T. GARTEISER
 Pro Hac Vice                                            CA State Bar No. 231821
TAYLOR J. PFINGST                                       CHRISTOPHER A. HONEA
 CA State Bar No. 316516                                 CA State Bar No. 232473
STEVEN DAVID MOORE                                      M. SCOTT FULLER
 CA State Bar No. 290875                                 TX State Bar No. 24036607

Attorneys for Defendant                                 Attorneys for Plaintiff
Adidas America, Inc.                                    Cellspin Soft, Inc.
         Case 4:17-cv-05930-YGR Document 108 Filed 11/25/20 Page 2 of 2



                                        ATTESTATION

       I, Randall Garteiser, as the ECF filer, attest that concurrence in the filing of this

document and permission to sign on his behalf has been obtained from Matias Ferrario,

counsel for Adidas America, Inc.

                                                    /s/ Randall Garteiser_______
                                                    Randall Garteiser




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of Court

for the United States District Court of the Northern District of California by using the CM/ECF

system on August 31, 2020.

                                                    /s/ Randall Garteiser_______
                                                    Randall Garteiser
